Case 2:20-mj-30342-DUTY ECF No. 1, PageID.1 Filed 08/28/20 Page 1 of 7




                                               Case: 2:20−mj−30342
                                               Assigned To : Unassigned
                                               Assign. Date : 8/28/2020
                                               USA V. SEALED MATTER (CMP)(CMC)
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.2 Filed 08/28/20 Page 2 of 7




                    AFFIDAVIT IN SUPPORT OF
                A COMPLAINT AND ARREST WARRANT

     I, Bradley Cioma, being sworn, depose and state the following:

          I.      INTRODUCTION & AGENT BACKGROUND

     1.        I have been employed as a Special Agent with the FBI since

May of 2017. I am currently assigned to the FBI Detroit Division’s

Violent Crime Task Force (VCTF). As a federal agent, I am authorized

to investigate violations of laws of the United States and execute

warrants issued under the authority of the United States.

     2.        This affidavit is in support of a complaint and arrest

warrant for Jamil Deon BRIGGS, date of birth XX/XX/1995. This

affidavit is submitted for the limited purpose of establishing probable

cause and does not include all of the information known to law

enforcement related to this investigation.

     3.        The information contained in this affidavit is based on my

personal knowledge and observations during the course of this

investigation, law enforcement reports that I have reviewed,

communications with others who have personal knowledge of the events

and circumstances described in this affidavit, and information gained

through my training and experience.
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.3 Filed 08/28/20 Page 3 of 7




     4.     BRIGGS currently has two felony warrants out of the state

of Michigan. One for a probation violation and one for an armed robbery

which took place on/about January 24, 2020. Probable cause exists that

BRIGGS traveled from Michigan to another state with the intent to

avoid prosecution for both the armed robbery, in violation of 18 U.S.C. §

1073 (interstate flight to avoid prosecution).

                      II.   PROBABLE CAUSE
     5.     On January 24, 2020, an armed robbery took place inside a

gas station located in Detroit, Eastern District of Michigan. During the

robbery, Defendant 1, a male, observed a firearm in the victim’s front

pocket. When the victim turned around, Defendant 1 attempted to

reach into the victim’s pocket and steal the firearm. A fight ensued. As

the two individuals wrestled for the firearm, Defendant 2, who was also

inside the gas station, pulled a gun from his waistband and pointed it at

the victim’s head. The victim was forced to surrender his firearm to

Defendant 1. Defendant 1 and 2 fled the store together, entered

separate vehicles that were parked outside the gas station, and left the

location.




                                    -2-
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.4 Filed 08/28/20 Page 4 of 7




     6.    The Detroit Police Department conducted a media release

and received two phone calls identifying Jacquez Wincher as

Defendant 1. The victim picked out Wincher, in a photo line-up, as the

subject who was fighting with him for the gun.

     7.    The victim advised the Detroit Police Department that a

friend told him that Defendant 2 had a Facebook profile with the name

“Richbums”. The Detroit Police Department then completed a workup

on “Richbums” and identified Defendant 2 as BRIGGS. The Detroit

Police then conducted another photo lineup which included BRIGGS.

The victim picked out BRIGGS as Defendant 2, the individual who

pointed the gun at his head. The surveillance from inside the gas

station further confirmed that BRIGGS was Defendant 2.

     8.    On March 12, 2020, a felony arrest warrant was issued for

BRIGGS for armed robbery. The Detroit Police Department attempted

to locate BRIGGS by pinging his known cellular phone number but the

phone number was turned off.

     9.    On July 31, 2020, the Detroit Police Department utilized law

enforcement resources to identify a new phone number for BRIGGS.




                                    -3-
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.5 Filed 08/28/20 Page 5 of 7




The Detroit Police Department then swore out a cell phone ping

warrant and tracked the phone’s location.

     10.   The ping warrant showed BRIGGS’s cellular phone was

located at an apartment complex located at xxxx5 Saravilla Dr., Clinton

Township, Michigan. The Detroit Police Department then reviewed

camera footage for the common area of the apartment complex.

BRIGGS was observed on the property entering apartment number 7.

The cellular phone pinged inside that location at the same time. The

phone pings were monitored for a period of time and showed the phone

returning to that location every night.

     11.   The Detroit Police Department obtained and executed a

search warrant for the residence. Neither BRIGGS nor the cellular

phone were inside the apartment. The cell phone pings were showing

the location of the cellular phone every fifteen minutes. Prior to the

execution of the search warrant, the pings put the phone inside the

apartment. After the search warrant was executed, the next ping

showed the cell phone traveling towards Detroit.

     12.   The cellular phone ping warrant later expired and the police

continued monitoring BRIGGS’s Facebook page in attempt to locate


                                    -4-
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.6 Filed 08/28/20 Page 6 of 7




him. The Facebook page showed a post the day after the execution of

the aforementioned search warrant. In a video post, BRIGGS said “I

don’t know how they found me,” “Chanelle I catch up with you,” and

“We are about to go to Miami.” There were other posts made by

BRIGGS referencing that he was traveling to Miami. One of the posts

showed photographs of BRIGGS near a vehicle with a Florida license

plate in the background.

     13.   The Detroit Police Department ran the license plate and it

came back to a Hertz Rental Car out of Florida. The Facebook page also

showed recent posts of photographs of BRIGGS with palm trees on the

side of the road and around homes.




                                    -5-
   Case 2:20-mj-30342-DUTY ECF No. 1, PageID.7 Filed 08/28/20 Page 7 of 7




                          III. CONCLUSION

     14.   Probable cause exists that Jamil Deon BRIGGS did move

and travel in interstate and foreign commerce with intent to avoid

prosecution and/or imprisonment for armed robbery, a felony under the

laws of the state of Michigan, in violation of 18 U.S.C. § 1073,

(interstate flight to avoid prosecution).




Sworn to before me and signed in my
presence and/or by reliable electronic means.

                                              August 28, 2020

HONORABLE R. STEVEN WHALEN
UNITED STATES MAGISTRATE JUDGE




                                    -6-
